department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date postf-154188-01 cc pa apjp b3 uilc internal_revenue_service national_office field_service_advice memorandum for mark a o’leary associate area_counsel cc lmsb dal from curtis g wilson assistant chief_counsel administrative provisions and judicial practice cc pa apjp subject mitigation of effect of limitations this field_service_advice responds to your memorandum of date in accordance with sec_6110 this field_service_advice should not be cited as precedent legend x y year year year date date date date date date issue x filed an amended_return electing under sec_475 of the internal_revenue_code to use the mark-to-market method_of_accounting for certain accounts_receivable and notes receivable after examining x’s amended_return the service assessed a deficiency even though the period of limitations had expired for the year the assessment was made should the assessment be abated conclusion the assessment should be abated because it was untimely the mitigation provisions of the code did not authorize an adjustment facts x was the common parent of one consolidated_return group and y its competitor was the common parent of another group on date x acquired all of y’s stock y filed a short-year consolidated_return for year thereafter y and the members of its consolidated_return group became members of and filed returns as part of the x consolidated_return group both x and y had extensive accounts_receivable and notes receivable but neither originally elected the mark-to-market method for reporting these receivables instead both companies claimed sizable bad_debt deductions y claimed these deductions on original returns for year and year x claimed these deductions on original returns for year and year on date x on behalf of its consolidated_return group and also as successor agent for the y consolidated_return group filed amended returns for x’s year and year and y’s year and year on these returns the mark-to-market method_of_accounting was elected for certain subsidiaries’ accounts_receivable and notes receivable x on its behalf and on behalf of y specifically elected not to be governed by the exception under sec_1_475_c_-1 for sellers of nonfinancial paper or the exception under sec_1_475_c_-1 for negligible sales the amended returns claimed refunds except for x’s amended_return for year which showed additional tax due the assessment statute for this year expired without an additional_assessment being made the internal_revenue_service examined the amended returns on date x signed a form_870 waiver_of_restrictions_on_assessment_and_collection of deficiency in tax and acceptance of overassessment agreeing to a reduced refund for year and a reduced deficiency for year y also signed a form_870 for year agreeing to a reduced refund on date the service made a refund on account of y’s amended claim for year on date the service made a refund on account of x’s claim for year on date an assessment was made against x for year in the amount of the agreed deficiency for that year x paid that amount subsequently x filed another amended_return for year claiming a refund of the amount assessed on date x claims that this assessment was barred the service has determined that the mark-to-market adjustments and the bad_debt deductions do not overlap law and analysis generally the amount of any_tax imposed by the code must be assessed within three years after a return is filed sec_6501 in certain circumstances the bar imposed by this limitations_period is lifted by the mitigation provisions of sec_1311 through congress has strictly limited the use of these provisions see 95_tc_397 65_tc_422 aff’d 584_f2d_53 5th cir in bolten the tax_court explained that the mitigation provisions are written with great specificity and are not formulated to provide general equitable relief to taxpayers and the government or to cover every situation involving a double tax_benefit or detriment arising out of inconsistent treatment id pincite the party seeking to utilize the mitigation provisions has the burden of proving that they apply id 39_tc_170 aff’d 331_f2d_485 2d cir for an adjustment to be authorized under the mitigation provisions four conditions must be met first an error must have occurred in a closed tax_year that cannot otherwise be corrected by operation of law see sec_1311 second there must be a determination for an open tax_year as defined in sec_1313 a determination is a final_decision by a court a closing_agreement a final disposition of a claim_for_refund or an agreement under sec_1_1313_a_-4 third the determination must result in a circumstance under which an adjustment is authorized by sec_1312 the seven circumstances under which an adjustment is authorized involve double inclusion of an item_of_gross_income sec_1312 double allowance of a deduction or credit sec_1312 double exclusion of an item_of_gross_income sec_1312 double disallowance of a deduction or credit sec_1312 correlative deductions and inclusions for trusts or estates and legatees beneficiaries or heirs sec_1312 correlative_deductions_and_credits for certain related corporations sec_1312 and basis_of_property after erroneous treatment of a prior transaction sec_1312 fourth depending on which circumstance of adjustment applies either an inconsistent_position must be maintained by the party against whom mitigation will operate sec_1311 or the correction of the error must not have been barred at the time the party for whom mitigation will operate first maintained its position sec_1311 for adjustments by way of deficiency assessment against a related_taxpayer the relationship must have existed at a specified time or times sec_1311 sec_1_1311_b_-3 an adjustment authorized by the mitigation provisions is made by assessing and collecting or refunding or crediting the amount of the adjustment in the same manner as if it were a deficiency or an overpayment sec_1314 from the date of the determination one year is deemed remaining before the periods of limitation upon assessment or filing a claim_for_refund expire id within that period of time the service must mail a notice_of_deficiency for any adjustment it proposes under the mitigation provisions sec_1_1314_b_-1 the assessment on date against x was apparently not preceded by a determination for year the partial_disallowance of the mark-to-market_election claims is not a determination because it is not a final disposition of these claims time still remains under sec_6532 for instituting suit see sec_1_1313_a_-3 but even if some event could be identified as a determination the assessment would still be invalid because x in the one-year period before the assessment neither was mailed a notice of a deficiency nor waived the restrictions on assessment accordingly the assessment must be abated this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have further questions by richard g goldman chief cc pa apjp b3
